20-22393-rdd            Doc 139       Filed 04/27/20 Entered 04/27/20 21:40:40                    Main Document
                                                  Pg 1 of 10



Dennis F. Dunne
Abhilash M. Raval
Tyson Lomazow
MILBANK LLP
55 Hudson Yards
New York, NY 10001
(212) 530-5000
Counsel to Debtor and Debtor in Possession
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    INTERNAP TECHNOLOGY SOLUTIONS INC.,                             )   Case No. 20-22393 (RDD)
    et al.                                                          )
                                                                    )   Jointly Administered
                                Debtors. 1                          )
                                                                    )

                     DEBTORS’ MOTION TO SCHEDULE
                 AN EXPEDITED HEARING AND SHORTEN THE
    NOTICE PERIOD WITH RESPECT TO DEBTORS’ APPLICATION FOR ENTRY OF
    ORDER AUTHORIZING AND APPROVING EMPLOYMENT AND RETENTION OF
    THE BANK STREET GROUP LLC AS FINANCIAL ADVISOR FOR DEBTORS AND
       DEBTORS IN POSSESSION NUNC PRO TUNC TO THE PETITION DATE

                     Internap Technology Solutions Inc. and certain of its affiliates, as debtors and

debtors in possession in the above-captioned chapter 11 cases (collectively, “INAP” or “Debtors”),

respectfully represent as follows in support of this motion (the “Motion”):

                                                     Background

             1. On March 16, 2020 (the “Petition Date”), each of the Debtors filed voluntary petitions

for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their

businesses and manage their properties as debtors in possession pursuant to sections 1107(a) and


1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
             identification number, as applicable, are: Internap Technology Solutions Inc. (8343); Internap Corporation
             (5721); Ubersmith, Inc. (7677); SingleHop, LLC (4340); Internap Connectivity LLC (7920); Hosting
             Intellect, LLC (8435); and DataGram, LLC (3170). The location of the Debtors’ service address for purposes
             of these Chapter 11 Cases is: 50 Main Street, Suite 1000, White Plains, New York 10606.


                                                            1
20-22393-rdd     Doc 139      Filed 04/27/20 Entered 04/27/20 21:40:40             Main Document
                                          Pg 2 of 10



1108 of the Bankruptcy Code. No trustee, examiner or statutory committee of unsecured creditors

has been appointed in these Chapter 11 Cases.

       2. These Chapter 11 Cases are being jointly administered pursuant to Bankruptcy Rule

1015(b) and the Order Directing Joint Administration of Chapter 11 Cases [Docket No. 35]

entered by the Court in each of the Chapter 11 Cases.

       3. The Debtors are a global provider of premium data center infrastructure, cloud

solutions, and high-performance network services across 21 major markets around the world. The

Debtors’ core business segments include providing “colocation” solutions (i.e., the leasing of

managed data center space for use by clients within facilities that are leveraged to support multiple

clients simultaneously) and providing hosting and IT infrastructure services utilizing cloud

computing solutions.      The Debtors and their non-Debtor affiliates own and/or operate

approximately 99 data centers and other Points of Presence (“POPs”), or communications network

demarcation/interface points, worldwide. The Debtors and their non-Debtor affiliates employ

approximately 540 employees and have their corporate headquarters in Reston, Virginia.

       4. On March 13, 2020, the Debtors executed a restructuring support agreement (the

“RSA”) with the Consenting Lenders. Pursuant to the RSA, the Consenting Lenders agreed to vote

in favor of and support confirmation of the Joint Prepackaged Chapter 11 Plan of Internap

Corporation and its Affiliated Debtors and Debtors in Possession [Docket No. 19] (the “Plan”).

       5. On April 27, 2020, the Debtors filed the Debtors’ Motion For Entry Of An Order (I)

Authorizing And Approving (A) Entry Into Asset Purchase Agreement And Performance

Thereunder, (B) Sale Of Certain Of The Debtors’ Assets Free And Clear Of All Claims, Liens,

Rights, Interests, And Encumbrances, And (C) Assumption And Assignment Of Certain Executory

Contracts And An Unexpired Lease, And (II) Granting Related Relief [Docket No. 133] (the “Sale



                                                 2
20-22393-rdd      Doc 139        Filed 04/27/20 Entered 04/27/20 21:40:40                    Main Document
                                             Pg 3 of 10



Motion”). Pursuant to the Sale Motion, the Debtors seek to sell certain assets associated with their

Houston data center facility located at 1301 Fannin Street, Houston, Texas, 3690 (the “Houston

Data Center”) and assume and assign a related lease and customer contracts.

       6. Contemporaneously with the Sale Motion, the Debtors filed the Debtors’ Motion To

Schedule An Expedited Hearing And Shorten The Notice Period With Respect To The Debtors’

Motion For Entry Of An Order (I) Authorizing And Approving (A) Entry Into Asset Purchase

Agreement And Performance Thereunder, (B) Sale Of Certain Of The Debtors’ Assets Free And

Clear Of All Claims, Liens, Rights, Interests, And Encumbrances, And (C) Assumption And

Assignment Of Certain Executory Contracts And An Unexpired Lease, And (II) Granting Related

Relief [Docket No. 134] (the “First Motion to Shorten”), which seeks to schedule a hearing on the

Sale Motion on May 4, 2020 at 2:00 PM (prevailing Eastern Time) – the same day scheduled for

confirmation of the Plan.

       7. Additional information regarding the Debtors’ business, capital structure, and the

circumstances leading to the filing of these Chapter 11 Cases is set forth in the Declaration of

Michael T. Sicoli in Support of Chapter 11 Petitions and First Day Motions [Docket No. 3] (the

“First Day Declaration”). 2

                                                 Jurisdiction

       8. The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

1334, and the Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska,

C.J.). This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before the Court

pursuant to 28 U.S.C. §§ 1408 and 1409.

                                             Relief Requested


2
       Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
       terms in the First Day Declaration or in the Bank Street Application, as applicable.


                                                       3
20-22393-rdd     Doc 139      Filed 04/27/20 Entered 04/27/20 21:40:40             Main Document
                                          Pg 4 of 10



       9. The Debtors seek entry of an order, substantially in the form attached hereto as Exhibit

A (the “Order”), shortening the notice period with respect to the Debtors’ Application For Entry

of Order Authorizing and Approving Employment and Retention of The Bank Street Group LLC

as Financial Advisor for Debtors and Debtors In Possession Nunc Pro Tunc To The Petition Date

(the “Bank Street Application”) filed contemporaneously herewith. The Debtors request that the

Court schedule the Bank Street Application for hearing on May 4, 2020 at 2:00 p.m., prevailing

Eastern Time, and modify the deadline for the service and filing of responses or objections to the

Bank Street Application to May 1, 2020 at 4:00 p.m., prevailing Eastern Time.

                                          Basis for Relief

       10. Rule 9006(c)(1) of the Federal Rules of Bankruptcy Procedure provides that “the court

for cause show many in its discretion with or without motion or notice order the period [for notice]

reduced.” The Debtors submit that cause exists to shorten the notice period as requested herein.

       11. As detailed in the First Motion to Shorten, the Debtors intend to emerge from chapter

11 shortly following the confirmation hearing on May 4, 2020, and approving the Sale Motion on

the targeted timeline will allow the Debtors to divest a set of assets prior to emergence and, to the

benefit of the Debtors’ estates, eliminate the operating expenses associated therewith and enable

the Debtors to focus on their go-forward business plan. Extensive work has been completed by

the Debtors and their various professionals to date to consummate the sale following the targeted

approval date of May 4, 2020 and any interruption of the sale process to the contemplated timeline

could significantly delay or endanger consummation of the sale of the Houston Data Center assets,

which would reduce the value of the Debtors’ estates.

       12. Bank Street, one such professional that provided assistance in reaching the execution

of the Purchase Agreement (as defined in the Sale Motion), is party to a certain Engagement



                                                 4
20-22393-rdd      Doc 139     Filed 04/27/20 Entered 04/27/20 21:40:40             Main Document
                                          Pg 5 of 10



Agreement that provides a fee for Bank Street’s efforts with respect to a transaction to sell the

Houston Data Center assets. The Purchase Agreement contemplates payment of the Transaction

Fee by providing an acknowledgment that such fee will be paid in connection with the transaction.

       13. In order to ensure Bank Street receives the compensation due to it under the

Engagement Agreement, the Debtors filed the Bank Street Application. Moreover, the proposed

order approving the Sale Motion provides for the payment of Bank Street’s transaction fee.

Accordingly, the Bank Street Application and Sale Motion must be heard simultaneously. Absent

approval of this Motion, the Debtors risk the Sale Motion being approved without the requisite

authority to pay Bank Street’s Transaction Fee, which it will have rightly earned upon the sale of

the Houston Data Center assets.

       14. The Debtors respectfully submit that cause exists under the circumstances to: (a) allow

the Bank Street Application to be heard on May 4, 2020, at 2:00 p.m., prevailing Eastern Time,

and (b) set the deadline for responses or objections to the relief requested by the Bank Street

Application for May 1, 2020, at 4:00 p.m., prevailing Eastern Time.

                                         Motion Practice

       15. This Motion includes citations to the applicable rules and statutory authorities upon

which the relief requested herein is predicated and a discussion of their application to this motion.

Accordingly, the Debtors submit that this motion satisfies Local Rule 9013-1(a).

                                              Notice

       16. Notice of this Motion has been provided in accordance with the procedures set forth

in the Order Implementing Certain Notice and Case Management Procedures [Docket No. 44],

including by email to each affected counterparty. The Debtors respectfully submit that no further

notice is required.




                                                 5
20-22393-rdd     Doc 139      Filed 04/27/20 Entered 04/27/20 21:40:40             Main Document
                                          Pg 6 of 10



      WHEREFORE the Debtors respectfully request entry of the proposed Order granting the

relief requested herein and such other and further relief as the Court may deem just and appropriate.


 Dated: April 27, 2020
 New York, New York                                  /s/ Abhilash M. Raval
                                                     Dennis F. Dunne, Esq.
                                                     Abhilash M. Raval, Esq.
                                                     Tyson M. Lomazow, Esq.
                                                     MILBANK LLP
                                                     55 Hudson Yards
                                                     New York, NY 10001
                                                     Telephone: (212) 530-5000
                                                     Facsimile: (212) 530-5219
                                                     Email:      ddunne@milbank.com
                                                                 araval@milbank.com
                                                                 tlomazow@milbank.com

                                                     Counsel for Debtors and Debtors in
                                                     Possession




                                                 6
20-22393-rdd   Doc 139   Filed 04/27/20 Entered 04/27/20 21:40:40   Main Document
                                     Pg 7 of 10



                                    Exhibit A


                                 Proposed Order




                                                                            PRSNL.13692
20-22393-rdd            Doc 139       Filed 04/27/20 Entered 04/27/20 21:40:40                    Main Document
                                                  Pg 8 of 10




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    INTERNAP TECHNOLOGY SOLUTIONS INC.,                             )   Case No. 20-22393 (RDD)
    et al.                                                          )
                                                                    )   (Jointly Administered)
                                           3
                                Debtors.                            )
                                                                    )


                    ORDER SCHEDULING AN EXPEDITED
                  HEARING AND SHORTENING THE NOTICE
     PERIOD WITH RESPECT TO THE DEBTORS’ APPLICATION FOR ENTRY OF
    ORDER AUTHORIZINGAND APPROVING EMPLOYMENT AND RETENTION OF
    THE BANK STREET GROUP LLC AS FINANCIAL ADVISOR FOR DEBTORS AND
       DEBTORS IN POSSESSION NUNC PRO TUNC TO THE PETITION DATE

         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), scheduling an expedited hearing

and shortening the notice period with respect to the Bank Street Application, all as more fully set

forth in the Motion; and upon the First Day Declaration; and this Court having jurisdiction over

this matter pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of Reference from the

United States District Court for the Southern District of New York, dated February 1, 2012; and

this Court having authority to enter a final order consistent with Article III of the United States

Constitution; and this Court having found that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that this is

a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court having found that the relief


3
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
             identification number, as applicable, are: Internap Technology Solutions Inc. (8343); Internap Corporation
             (5721); Ubersmith, Inc. (7677); SingleHop, LLC (4340); Internap Connectivity LLC (7920); Hosting
             Intellect, LLC (8435); and DataGram, LLC (3170). The location of the Debtors’ service address for purposes
             of these Chapter 11 Cases is: 50 Main Street, Suite 1000, White Plains, New York 10606.




                                                                                                               PRSNL.13692
20-22393-rdd     Doc 139      Filed 04/27/20 Entered 04/27/20 21:40:40             Main Document
                                          Pg 9 of 10



requested in the Motion is in the best interest of the Debtors’ estates, their creditors, and other

parties-in-interest; and this Court having found that the Debtors’ notice of the Motion and

opportunity for a hearing on the Motion were appropriate under the circumstances and no other

notice need be provided; and this Court having reviewed the Motion; and this Court having

determined that the legal and factual bases set forth in the Motion and at the Hearing establish just

cause for the relief granted herein; and upon all of the proceedings had before this Court; and after

due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1. The Motion is granted as set forth herein.

       2.   A hearing (the “Hearing”) to consider the relief requested in the Bank Street

Application will be held before the Honorable Robert D. Drain, United States Bankruptcy Judge,

300 Quarropas Street, White Plains, New York 10601 on May 4, 2020, at 2:00 p.m., prevailing

Eastern Time.

       3. Notice of the Hearing shall be provided by sending a copy of this Order and the Bank

Street Application via personal delivery, e-mail, fax, or overnight mail within one day of entry of

this Order. Service of the Bank Street Application and this Order in accordance with the Order

Implementing Certain Notice and Case Management Procedures [Docket No. 44] (the “Case

Management Order”) shall be deemed sufficient under the circumstances.

       4.   Responses or objections to the relief requested by Bank Street Application shall be in

writing and shall be filed with the Court and served in accordance with the Case Management

Order so as to be actually received not later May 1, 2020 at 4:00 p.m., prevailing Eastern Time.

       5. The Debtors are authorized to take all actions necessary to effectuate the relief granted

in this Order in accordance with the Motion.

       6. This Court retains exclusive jurisdiction with respect to all matters arising from or




                                                 9
20-22393-rdd     Doc 139     Filed 04/27/20 Entered 04/27/20 21:40:40           Main Document
                                         Pg 10 of 10



related to the implementation, interpretation, and enforcement of this Order.


Dated: ________________, 2020
     White Plains, New York


                                             THE HONORABLE ROBERT D. DRAIN
                                             UNITED STATES BANKRUPTCY JUDGE




                                                10
